DETAILED ACTION
Claims 1, 10, 11, and 20 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to claim 1 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §101 directed to claims 1-9 in the previous Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2016/0294409 A1; hereinafter Nam) in view of Alkalay et al. (US 2020/0133545 A1; hereinafter Alkalay).

With respect to claim 1, Nam teaches: An information handling system (see e.g. Nam, Fig. 10) for compressing data, the information handling system comprising: 
a processor (see e.g. Nam, Fig. 10: “Processor 1002”);
a memory device (see e.g. Nam, Fig. 10: “Memory 1006”) including a source data buffer (see e.g. Nam, Fig. 4A: “Input Queue 403”; and paragraph 71) and at least one destination data buffer (see e.g. Nam, Fig. 4A: “Network Queue 402”; and paragraph 71); and
a plurality of compression engines (see e.g. Nam, paragraph 21: “multiple data compression algorithms”), each compression engine configured to provide a different compression function (see e.g. Nam, paragraph 22: “Each of the available compression algorithms may provide or facilitate a different expected compression ratio”; and paragraph 37: “multiple compression algorithms may be completely different algorithms performing compression using vastly different methods. In other embodiments, two or more of the compression algorithms may be the same basic compression algorithm being configured with different parameters or values upon which one or more portions of the algorithm are based”); 
wherein:
the source data buffer (see e.g. Nam, Fig. 4A: “Input Queue 403”) provides compression data to the compression engines (see e.g. Nam, paragraph 50: “an input queue 403 including a number of queue elements or buffers 404, with each of the buffers 404 including an uncompressed data chunk read from the local data storage 130 awaiting compression”); 
the at least one destination data buffer (see e.g. Nam, Fig. 4A: “Network Queue 402”) receives compressed data from the compression engines (see e.g. Nam, paragraph 48: “compressed data chunks from the data compression system 120 are placed as queue elements or buffers 404 into the network queue 402”); and 
the processor instantiates (see e.g. Nam, paragraph 71: “above methods may be performed by the computer system 1000 in response to the processor 1002 executing one or more sequences of one or more instructions”) a compression engine driver (see e.g. Nam, Fig. 1: “Data Compression System 120”, “Data Decompression System 170”) configured to… direct each compression engine to compress data (see e.g. Nam, paragraph 31: “compression module 126 may be configured to perform the compression on the data chunks using the compression algorithms”) from the source data buffer (see e.g. Nam, paragraph 54: “uncompressed data chunk may then be read into the buffer 404 allocated for the input queue 403 from the local data storage 130 (operation 416). That buffer 404 may then be added to the input queue 403 (operation 418) for processing by the compression module 126”), and to retrieve (see e.g. Nam, paragraph 27: “facilitate reception of the target data 144”) select compressed data from a first one of the compression engines (see e.g. Nam, paragraph 30: “compression selection module 124 may be configured to select one of the multiple compression algorithms for the uncompressed data chunks of the data stream”; and paragraph 31: “perform the compression on the data chunks using the compression algorithms selected by the compression selection module 124”) from the at least one destination data buffer (see e.g. Nam, paragraph 48: “compressed data chunks from the data compression system 120 are placed as queue elements or buffers 404 into the network queue 402, and the first of the queue elements 404 is then transmitted first via the network 150 to the data target 160”; paragraph 51: “receive each compressed data chunk of a data stream from the data source 110 via the network 150”; and Fig. 4A-B), the selection being based upon a selection criterion (see e.g. Nam, paragraph 38: “compression selection module 124 may compare one or more of the performance factors to corresponding thresholds or levels to determine which of the compression algorithms to select”).
Nam does not but Alkalay teaches:
a smart data accelerator interface (SDXI) hardware accelerator (see e.g. Alkalay, Fig. 3: “SSD Controller 302”; paragraph 47: “smart SSD 300 includes an SSD controller 302… The SSD controller 302 may also or alternatively implement a number of hardware accelerators… hardware accelerators implement compression and encryption modules or functionality, for performing various types of compression and encryption operations internally to the smart SSD 300”) including (see e.g. Alkalay, paragraph 47: “implement compression and encryption modules or functionality, for performing various types of compression and encryption operations”)
instruct the SDXI hardware accelerator to (see e.g. Alkalay, paragraph 47: “hardware accelerators implement compression and encryption modules or functionality, for performing various types of compression and encryption operations internally to the smart SSD 300”)
Nam and Alkalay are analogous art because they are in the same field of endeavor: managing execution of a plurality of compression engines/modules implementing various compression functions. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nam with the teachings of Alkalay. The motivation/suggestion would be to leverage advantages associated with smart storage devices, such as internal processing capabilities, higher available internal bandwidth, etc. (see e.g. Alkalay, paragraph 45); thus improving the overall processing efficiency of the system.

With respect to claim 2, Nam as modified teaches: The information handling system of claim 1, wherein the different compression functions include different compression algorithms (see e.g. Nam, paragraph 37: “multiple compression algorithms may be completely different algorithms performing compression using vastly different methods. In other embodiments, two or more of the compression algorithms may be the same basic compression algorithm being configured with different parameters or values upon which one or more portions of the algorithm are based”).

With respect to claim 3, Nam as modified teaches: The information handling system of claim 1, wherein the different compression functions include a common compression algorithm (see e.g. Nam, paragraph 37: “two or more of the compression algorithms may be the same basic compression algorithm being configured with different parameters or values upon which one or more portions of the algorithm are based”), and further include different algorithmic settings (see e.g. Nam, paragraph 37: “configured with different parameters or values upon which one or more portions of the algorithm are based”).

With respect to claim 4, Nam as modified teaches: The information handling system of claim 3, wherein the different algorithmic settings include at least one of a different compression level (see e.g. Nam, paragraph 22: “compression algorithms may provide or facilitate a different expected compression ratio for the resulting compressed data”; and paragraph 38: “compare one or more of the performance factors to corresponding thresholds or levels to determine which of the compression algorithms to select”), a different minimum match length, a different maximum match length, a different hash depth, a different match level, and a different static library.

With respect to claim 5, Nam as modified teaches: The information handling system of claim 1, wherein the selection criterion includes selecting the selected compression engine because the compressed data from the selected compression engine has a highest compression ratio (see e.g. Nam, paragraph 30: “select one of the multiple compression algorithms for the uncompressed data chunks of the data stream based on the at least one performance factor”; paragraph 29: “performance factor to be monitored may include, but are not limited to, a compression ratio”; paragraph 46: “select the higher compression algorithm (e.g., the best compression algorithm) to compress the current, uncompressed data chunk (operation 318)”; and paragraph 42: “a “best compression” algorithm that may provide a relatively high compression ratio”).

With respect to claim 6, Nam as modified teaches: The information handling system of claim 1, wherein the selection criterion includes selecting the selected compression engine because the compression of the data from the selected compression engine has a compression ratio that is greater than a compression ratio threshold (see e.g. Nam, paragraph 38: “compression selection module 124 may compare one or more of the performance factors to corresponding thresholds or levels to determine which of the compression algorithms to select… a particular performance factor has exceeded a particular threshold”; and paragraph 29: “performance factor to be monitored may include, but are not limited to, a compression ratio”).

With respect to claim 7, Nam as modified teaches: The information handling system of claim 6, wherein the selection criterion further includes selecting the selected compression engine because the data from the selected compression engine was a first compressed data with the compression ratio that is greater than the compression ratio threshold (see e.g. Nam, paragraph 38: “compression selection module 124 may compare one or more of the performance factors to corresponding thresholds or levels to determine which of the compression algorithms to select… a particular performance factor has exceeded a particular threshold”; paragraph 29: “performance factor to be monitored may include, but are not limited to, a compression ratio”; and paragraph 34: “compression ratio of a most recently compressed data chunk may be determined by comparing the pre-compression length or size of the chunk (e.g., in bytes) against the post-compression length of that chunk to determine the overall compression ratio associated with the compressed chunk”).

With respect to claim 8, Nam as modified teaches: The information handling system of claim 1 wherein the selection criterion includes selecting the selected compression engine because the compression of the data from the selected compression engine has a fastest compression speed (see e.g. Nam, paragraph 46: “compression selection module 124 may select the lower compression algorithm (e.g., the best speed algorithm) to compress the current, uncompressed data chunk”; and paragraph 42: “a “best speed” algorithm that may provide a relatively low compression ratio compared to the best compression algorithm, but may perform its compression significantly faster than the best compression algorithm for the same chunk of data”).

With respect to claim 9, Nam as modified teaches: The information handling system of claim 1, wherein the at least one destination buffer includes a plurality of destination buffers (see e.g. Nam, paragraph 48: “network queue 402 may include a number of queue elements or buffers 404”), each destination buffer to receive compressed data from an associated one of the compression engines (see e.g. Nam, paragraph 48: “buffers 404, each of which may hold a compressed data chunk of a data stream… compressed data chunks from the data compression system 120 are placed as queue elements or buffers 404”), and wherein the compression engine driver is further configured to select the first compression engine (see e.g. Nam, paragraph 30: “the compression selection module 124 may make a separate compression algorithm selection for each uncompressed data chunk to be compressed… the compression selection module 124 may select a particular algorithm for each set of multiple chunks (e.g., each set of two chunks, each set of three chunks, and so on) of the data stream”).

With respect to claim 10, Nam as modified teaches: The information handling system of claim 1, further comprising: 
a hardware device including the compression engines (see e.g. Nam, paragraph 68: “a computing device or computer system 1000 which may be used to implement the embodiments disclosed above, such as the data source 110 and the data target 160 of FIG. 1. Embodiments disclosed herein include various operations that may be performed by hardware modules or components, or hardware modules or components used in combination with software instructions”; and Fig. 10), wherein the at least one destination buffer comprises only one destination buffer (see e.g. Nam, paragraph 48: “network queue 402 may be a circular buffer”), and wherein the hardware device executes instructions to select the first compression engine (see e.g. Nam, paragraph 68: “a computing device or computer system 1000 which may be used to implement the embodiments disclosed above, such as the data source 110 and the data target 160 of FIG. 1”; and Fig. 1: “Compression Selection Module 124”).

With respect to claims 11-19: Claims 11-19 are directed to a method corresponding to the active functions implemented by the system disclosed in claims 1-9, respectively; please see the rejections directed to claims 1-9 above which also cover the limitations recited in claims 11-19.

With respect to claim 20: Claim 20 is directed to a smart data accelerator interface hardware device corresponding to the information handling system disclosed in claim 1; please see the rejection directed to claim 1 above which also covers the limitations recited in claim 20. Note that, Nam also discloses a hardware device to implement the information handling system of claim 1 (see e.g. Nam, Fig. 10; and paragraph 68).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,366,026 B1 by Diamant et al. discloses a compression/decompression accelerator implementing various compression algorithms (see e.g. Fig. 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194